DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-12 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pockett et al. (US 2010/0277803 A1), as evidenced by OED ("inverse, adj. and n." OED Online, Oxford University Press, June 2022, www.oed.com/view/Entry/99001. Accessed 23 August 2022).
	Regarding claim 1, Pockett discloses an apparatus comprising: a first substrate (Fig. 7: 10a – first beam expander) comprising a first incoupling diffractive optical element configured to couple light into the first substrate (Fig. 7: 12a – input grating), and a first outcoupling diffractive optical element configured to output, from the first substrate, light that has been coupled into the first substrate (Fig. 7: 16a – output grating); and a second substrate (Fig. 7: 10b – second beam expander) comprising a second incoupling diffractive optical element configured to couple light into the second substrate (Fig. 7: 12b – input grating), and a second outcoupling diffractive optical element configured to output, from the second substrate, light that has been coupled into the second substrate (Fig. 7: 16b – output grating); wherein the first and second incoupling diffractive optical elements are substantially inverse of each other and the first and second outcoupling diffractive optical elements are substantially inverse of each other (see Fig. 7 and OED, definition 2 of inverse: “Reversed or transposed; turned in an opposite direction...”).  
	Regarding claim 11, Pockett discloses the outcoupling diffractive optical elements are configured to expand an exit pupil of light coupled into the respective substrates (see Fig. 7 & para [0070]).  
	Regarding claim 12, Pockett discloses a system comprising an apparatus as claimed in claim 1 (see above rejection of claim 1), a light source configured to provide light to at least the first incoupling diffractive optical element (Fig. 7: 20 – optical engine), wherein the apparatus is configured to expand the exit pupil of the light source (see Fig. 7 & para [0070]).  
	Regarding claim 14, Pockett discloses a method comprising: providing a first substrate (Fig. 7: 10a – first beam expander) comprising a first incoupling diffractive optical element configured to couple light into the first substrate (Fig. 7: 12a – input grating), and a first outcoupling diffractive optical element configured to output, from the first substrate, light that has been coupled into the first substrate (Fig. 17: 16a – output grating); and providing a second substrate (Fig. 7: 10b -second beam expander) comprising a second incoupling diffractive optical element configured to couple light into the second substrate (Fig. 7: 12b – input grating), and a second outcoupling diffractive optical element configured to output, from the second substrate, light that has been coupled into the second substrate (Fig. 7: 16b – output grating); wherein the first and second incoupling diffractive optical elements are substantially inverse of each other and the first and second outcoupling diffractive optical elements are substantially inverse of each other (see Fig. 7 and OED, definition 2 of inverse: “Reversed or transposed; turned in an opposite direction...”).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 13 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pockett, as evidenced by OED.
Regarding claim 9, the above embodiment of Pockett neither teaches nor suggests the first substrate comprises a first intermediate diffractive optical element configured to expand in a first and/or second dimension an exit pupil of light coupled into the first substrate; and wherein the second substrate comprises a second intermediate diffractive optical element configured to expand in the first and/or second dimension an exit pupil of light coupled into the second substrate, wherein the first and second dimensions are different.
However, in a second embodiment, Pockett discloses a substrate comprising an intermediate diffractive optical element configured to expand in a first and/or second dimension an exit pupil of light coupled into the substrate (Fig. 2: 14  - intermediate grating; para [0060]). Among the benefits of this configuration includes providing two-dimensional beam expansion (para [0060]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the above embodiment of Pockett such that the first substrate comprises a first intermediate diffractive optical element configured to expand in a first and/or second dimension an exit pupil of light coupled into the first substrate; and wherein the second substrate comprises a second intermediate diffractive optical element configured to expand in the first and/or second dimension an exit pupil of light coupled into the second substrate, wherein the first and second dimensions are different, as taught in the second embodiment of Pockett, in order to provide two-dimensional beam expansion.
Pockett neither teaches nor suggests the first and second intermediate diffractive optical elements are substantially inverse of each other; however, Pockett discloses the incoupling and outcoupling optical elements are substantially inverse (see Fig. 7 & OED, as set forth in the rejection of claim 1).
Official Notice is taken that it would have been well-known in the art before the effective filing date of the claimed invention to form the apparatus such that the first and second intermediate DOEs are also substantially inverse of each other, for the purpose of maintaining symmetrical output for each eye.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of the first and second embodiments of Pockett accordingly, in order to provide a symmetrical output for each eye.

Regarding claim 13, the above embodiment of Pockett discloses an electronic device comprising a system as claimed in claim 12 (see above rejection of claim 12).
The above embodiment of Pockett neither teaches nor suggests at least one user input device.
However, in a second embodiment, Pockett teaches an electronic device comprising at least one user input device (Fig. 18 230 – key set) connected with an optical engine/light source (see Fig. 18 & para [0112]). Among the benefits of this configuration includes allowing a user to input information (para [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of the above embodiment of Pockett by providing at least one user input device, as taught in the second embodiment of Pockett, in order to allow a user to input information. 
Regarding claim 15, Pockett discloses providing first substrate comprises using, directly or indirectly, a master mould; and wherein providing the second substrate comprises using, directly or indirectly, a master mould (para [0059]).  
Pockett neither teaches nor suggests the same master mould is used to provide both the first and second substrates.
However, Official Notice is taken that it would have been well-known in the art before the effective filing date of the claimed invention to form identical optical elements from the same master mould, in order to reduce manufacturing costs. It is noted that the beam expanders 10a & 10b could be formed using two identical beam expanders, arranged so that one mirrors the other (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pockett such that the same master mould is used to provide both the first and second substrates, in order to reduce manufacturing costs.
Allowable Subject Matter
Claim 2-8 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 2 is allowable for at least the reason “the first and second substrates are stacked and at least a portion of the first and second substrates overlap” as set forth in the claimed combination.
Claims 3 & 6-8 are allowable due to their dependence on claim 2.
Claim 4 is allowable for at least the reason “the second incoupling diffractive optical element is configured to couple into the second substrate light that has passed through the first incoupling diffractive optical element without being coupled into the first substrate,” as set forth in the claimed combination.
Claim 5 is allowable due to its dependence on claim 4.
Claim 10 is allowable for at least the reason “at least one of: substrate thickness, substrate shape, substrate materials, diffractive optical element materials, or coatings differ between the first and second substrate,” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872